Freedman, P. J.
This action was brought by the plaintiff to recover the sum of fifteen dollars, balance due for the rent of a certain premises for the month of November, 1900. The trial judge rendered a judgment in favor of the defendant upon the following state of facts: The defendant rented a flat in the plaintiff’s premises for which he agreed to pay the sum of thirty-five dollars per month in advance. He paid twenty dollars to apply on the rent for the month of November, 1900, and had failed to pay the balance. The defendant vacated the premises about November 22, 1900, claiming upon the trial that his rooms had been made untenantable by reason of certain repairs that were being done to the hall and other rooms of the house by the landlord.
The rent for the month of November fell due upon the first, and it is a well-known rule that, to render an eviction of the tenant a valid defense against the landlord’s claim for rent, it must occur before the rent falls due. 2 McAdam Land! & Ten. 1336, and cases there cited. The judgment in favor of the defendant must, therefore, be reversed.
McAdam and Gildersleeve, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.